Citation Nr: 0030048	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  00-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than July 28, 1997, 
for the grant of service connection and award of disability 
compensation for post-operative pes planus with plantar 
callosities, arthritis, and hammertoe formation of the 4th 
and 5th digits of each foot.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

REMAND

The veteran served on active duty from September 1947 to 
August 1955, and from January 1956 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
RO that granted a claim of entitlement to service connection 
for arthritis of each foot and considered the arthritis as 
part of previously service-connected foot disabilities.  The 
RO assigned a 20 percent evaluation for each foot separately 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, effective from 
July 28, 1997.  By rating action of September 1999, service 
connection for hammertoe formation of the 4th and 5th digits 
of each foot was granted and included as part of the 20 
percent ratings.  In February 2000, the veteran testified at 
a hearing before a member of the Board.  Previously, this 
case was before the Board in April 2000 when it was remanded 
for additional development.

In a written statement from the veteran, received at the 
Board in October 2000, he indicated that he was requesting 
that the American Legion act as his representative in his 
case.  However, it does not appear that the veteran's chosen 
representative has been given an opportunity to review the 
claims files for the purpose of presenting argument on the 
veteran's behalf.  Moreover, there is no record of a VA Form 
21-22 or other document appointing the American Legion as the 
veteran's representative.  Consequently, because the veteran 
has a right to full representation at every stage of his 
appeal, a remand is required.  See 38 C.F.R. § 20.600.  If 
the veteran has indeed appointed a representative, then the 
appointment must be made a part of the record and the 
representative must be given opportunity to submit argument 
on behalf of the veteran.  See 38 C.F.R. § 20.600 (1999); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
Subchapter VIII, par. 8.31 (August 26, 1996).

In an October 2000 statement, the veteran indicated that he 
clearly marked on his VA Form 9 that he did not want a Board 
appeal.  The intent of such a statement is not clear.  The 
Board notes that the only issue currently before the Board is 

entitlement to an effective date earlier than July 28, 1997, 
for the grant of service connection and award of disability 
compensation for post-operative pes planus with plantar 
callosities, arthritis, and hammertoe formation of the 4th 
and 5th digits of each foot.  The veteran filed a VA Form 9 
with respect to this issue after receiving an April 2000 
statement of the case.  Such an action on his part completes 
an appeal of this issue to the Board, and ordinarily requires 
action by the Board.  38 C.F.R. § 20.200 (1999) (an appeal to 
the Board consists of a notice of disagreement and, after a 
statement of the case is issued, a timely filed substantive 
appeal).  Nevertheless, the veteran's October 2000 statement 
that he does not want a Board appeal may indeed mean that he 
is now withdrawing his appeal.  On the other hand, his 
comment about not wanting a Board appeal may have been meant 
only as clarification of his desire not to appear for a 
hearing, which he first expressed directly on his May 2000 VA 
Form 9.  Since the Board's jurisdiction may turn on whether 
the veteran indeed wants the Board to proceed, see 38 C.F.R. 
§ 20.204 (1999) (a claimant may withdraw his appeal before 
the Board makes a decision), and because the Board does not 
desire to proceed where no such action is sought be the 
veteran, clarification of the veteran's intent should be 
sought by the RO.  

In light of the foregoing, this case is REMANDED to the RO 
for the following:

1.  The RO should ask the veteran to 
clarify whether it is his desire to 
withdraw his appeal.  Any withdrawal 
should be in writing and signed by the 
veteran.

2.  The RO should search for any power of 
attorney or other document whereby the 
veteran may have appointed the American 
Legion as a representative.  If none is 
found, the veteran should be afforded the 
opportunity to complete another power of 
attorney, consistent with his request 
made in correspondence received in 
October 2000.  Any such appointment 
should be associated with the claims 
file.  The American 

Legion or other duly appointed 
representative should then be afforded an 
opportunity to review the claims file and 
offer additional argument/evidence.

3.  If the veteran does not withdraw his 
appeal, the RO should conduct any 
additional development of the evidentiary 
record deemed necessary.

4.  If any additional evidence is 
obtained in regard to the veteran's claim 
for an earlier effective date, and 
provided that the veteran has not 
withdrawn his appeal, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued, a copy of which should be 
provided to the veteran and his 
representative, if one has been 
appointed.  

After the appellant and any duly appointed representative 
have been given an opportunity to respond to the SSOC, the 
claims folders should be returned to this Board for further 
appellate review.  No action is required of the appellant 
until he receives further notice.  The purpose of this remand 
is to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


